UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4976


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS MANZO-APARICIO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cr-00019-RWT-1)


Submitted:   March 28, 2011                 Decided:   April 1, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan A. Gladstone, LAW OFFICE OF JONATHAN GLADSTONE,
Annapolis, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Mara Zusman Greenberg, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesus    Manzo-Aparicio          pled   guilty,      pursuant        to     a

written plea agreement, to unauthorized reentry of a deported

alien, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                               The

district      court   sentenced     Manzo-Aparicio          to   ninety-six   months’

imprisonment followed by a three-year supervised release term.

Manzo-Aparicio timely appealed his conviction and sentence.                             The

Government filed a motion to dismiss based on the appeal waiver

provision in the plea agreement.                 We granted the motion as to

the sentence, but denied it as to the conviction.

              On appeal, Manzo-Aparicio contends the district court

erred    in    failing    to    sufficiently      investigate         the   effect       of

prescribed medication taken the night before on his competence

to enter a guilty plea.              Manzo-Aparicio asserts that his plea

was not knowingly and voluntarily entered because his mental

faculties      were   impaired      by   the    effects     of   medication,       which

impairment was compounded by language difficulties that were not

completely       resolved      by    the   translations          provided     by        the

federally certified interpreter.               Finding no error, we affirm.

              Because Manzo-Aparicio did not move in the district

court    to    withdraw   his    guilty    plea,      our    review    is   for    plain

error.     United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).        To establish plain error, Manzo-Aparicio “must show:

(1) an error was made; (2) the error is plain; and (3) the error

                                           2
affects substantial rights.”            United States v. Massenburg, 564
F.3d 337, 342-46 (4th Cir. 2009).                    The decision to correct the

error   lies     within      our    discretion,           and   we    exercise        that

discretion only if the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.                          Id. at

343 (internal quotation marks and citations omitted).

           Prior      to    accepting   a       defendant’s      guilty       plea,    the

district   court     has    the    responsibility         to    determine      that    the

defendant is competent to enter the plea.                         United States v.

Damon, 191 F.3d 561, 564 (4th Cir. 1999).                            Federal Rule of

Criminal Procedure 11 requires the court to personally inform

the   defendant      of,    and    ensure       he    understands,      the    possible

consequences of pleading guilty and the nature of the charges he

is facing.      Id.        When a response in a plea colloquy “raises

questions about the defendant’s state of mind, the court must

broaden its inquiry to satisfy itself that the plea is being

made knowingly and voluntarily.”                 Id. at 565.         With a medicated

defendant, a court should ascertain the effect, if any, of the

medication on his ability to enter a knowing and voluntary plea.

Id.

           In the present case, a federally certified translator

translated     the   plea    agreement,         factual    stipulations,        and    the

plea proceeding.           Once Manzo-Aparicio expressed difficulty in

understanding the proceedings as a result of language barriers

                                            3
and/or medication, the district court meaningfully inquired into

the matter, assuring that Manzo-Aparicio completely understood

the   proceedings   and   that    neither   language   barriers   nor

medication affected his ability to make a voluntary plea and to

understand the consequences.

          Accordingly, because the district court did not err in

concluding that Manzo-Aparicio’s guilty plea was knowingly and

voluntarily entered and supported by an adequate factual basis,

we affirm Manzo-Aparicio’s conviction.       We dispense with oral

argument because the facts and legal contentions are adequately

expressed in the materials before the court, and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  4